Citation Nr: 1215716	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-20-630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for internal derangement of the left knee.

3.  Entitlement to an increased rating for internal derangement of the right knee, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.

This matter comes before the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board observes that the evidence of record includes diagnoses of PTSD as well as major depressive disorder.  The Board has recharacterized the issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He has reported service stressors involving events that occurred during 1980 at Ft. McCoy, when that facility housed Cuban refugees.  Notably, information obtained by the Board indicates that Ft. McCoy, Wisconsin, did house Cuban refugees during this time.  The Veteran served as a military policeman stationed at Ft. Leonard Wood, Missouri, in the 463rd MP Company.  It is plausible that the Veteran's unit served on temporary duty at Ft. McCoy.  Attempts should be made to obtain the unit's history for the period from May to September 1980 to determine whether the Veteran's military police unit was present at Ft. McCoy during that period.

With respect to the Veteran's service-connected knee disabilities, the Board notes that a VA examination was most recently carried out in July 2008.  On reporting the results of range of motion testing, the examiner failed to state the degree at which the Veteran had pain on extension and flexion.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Here, the examination was inadequate because it does not discuss the extent of functional impairment caused by the Veteran's bilateral degenerative joint disease of the knees.  As such, an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and request information regarding the history of the 463rd MP Company for the period from May through September 1980, specifically for information on whether that unit was on temporary duty at Ft. McCoy.  Efforts to obtain identified records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

The below development should not be accomplished until records identified by the Veteran have been obtained, or the AOJ has concluded that they are not available.

2.  Upon completion of the action specified in paragraph 1, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently present acquired psychiatric examination.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected knee disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's bilateral knee disabilities.  The examiner should provide the results of range of motion testing of the knees and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.
`
If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

4.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


